Wallace, J.
The ground of demurrer assigned is that Allen, the former owner of the patent upon which the suit is'founded, has'not been joined as a party complainant. In the instrument conveying the patent to the complainant, Allen, the then owner, reserved the right to himself to use and to license others to use the process patented “to mash an aggregate of 4,000 bushels of grain in each and every 24 hours, and convert the same into distilled spirits,” and. also to license the proprietors of certain specified distilleries to use the patented process. The conveyance was a grant of the patent, with a reservation of a license to the grantor; and is in legal effect as though the grantor had made an unqualified transfer of the patent to the complainant, and had at the same time received from the complainant a license back. Allen is not a necessary party to a suit by the complainant against third persons to restrain infringement.
The demurrer is overruled, with costs.